DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 25 September 2019. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,482,761 B2 (hereinafter "Dorum") in view of US 11,200,431 B2 (hereinafter "Fowe"). 

As to claim 1, Dorum discloses a system for inferring lane boundaries via vehicle telemetry for a road section, comprising: 
	a computerized remote server device (Fig 1, col 24 ln 25-32 - "the probe apparatus 20, computing entity 35, and/or apparatus 10 may be embodied in other types of computing devices, such as a server, [...] that are configured to update one or more map tiles, analyze probe points for route planning or other purposes") operable to: 
	receive through a communications network sensor data describing lane markings upon roads bordering the road section (col 13 ln 14-18 - "the apparatus 10 may be located remotely from the probe apparatus 20. Each of the components of the system may be in electronic communication [...] over the same or different wireless or wired networks 40", col 13 ln 38-41 - "the probe apparatus 20 may comprise [...] one or more sensors 30"); 
	receive through the communications network the vehicle telemetry generated by a plurality of vehicles traversing the road section (col 12 ln 8-10 - "a plurality of instances of probe information/data may be received from probe apparatuses traveling along a road segment onboard vehicles"); 
	generate inferred lanes for the road section based upon the vehicle telemetry (col 14 ln 22-24 - "by considering location data from a plurality of probes, embodiments described herein can accurately infer lane properties to generate lane-level data", col 19 ln 47-48 - "For each road segment or link, a histogram of the probe data may be generated with respect to the road center", col 20 ln 8-10 - "to determine the lane geometry, the major or statistically significant peaks of the deconvolved histogram may be identified and classified"); 
	match the inferred lanes to the established lanes to generate unified lane geometries (col 20 ln 46-57 - "Lane center distance with respect to the road center may be computed from the location of the significant peak(s) with respect to the road center. [...] Lane markings such as lane lines may be identified or derived (when lane count is greater than one) by identifying the location of the troughs between the statistically significant peaks and assuming the outer paint stripes are half a lane width from the outer lane centers"); and 
	publish the unified lane geometries (col 22 ln 25-28 - "Once lane-level geometry and traffic information/data for one or more lanes of the road segment are determined, lane-level geometry and traffic information/data notification may be provided to one or more computing entities 35", col 23 ln 36-52 - "the apparatus 10 may determine a vehicle lane pattern for the road segment as described above [...] a vehicle lane pattern may comprise information regarding the number of lanes along the road segment, a lane identifier for each lane of the road segment, a representative distance parameter (e.g., mean, mode, median, average, and/or the like) for the road segment, a distribution description describing the distribution of distance parameters of vehicles traveling in the lane (e.g., a standard deviation of distance parameters of vehicles traveling in the lane, and/or the like), a width of the lane"). 
	Fowe teaches the limitations not expressly disclosed by Dorum, namely: 
	determine established lanes upon roads bordering the road section based upon the sensor data (Fig 2, col 13 ln 24-26 - "sensors 107 about the perimeter of the vehicle 101 may detect the relative distance of the vehicle 101 from a physical divider, a lane line of a link 111 or roadway"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Dorum and Fowe, because each relates to systems for matching vehicle telemetry data with a known road map. The combination would yield predictable results according to the teachings of Fowe by allowing the vehicle telemetry to include lane marking position information. 

As to claim 2, the combination of Dorum and Fowe teaches the system of claim 1. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry comprises aggregating the vehicle telemetry (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10). 

As to claim 3, the combination of Dorum and Fowe teaches the system of claim 2. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry further comprises normalizing the vehicle telemetry (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10). 

As to claim 4, the combination of Dorum and Fowe teaches the system of claim 3. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry further comprises denoising the vehicle telemetry (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10). 

As to claim 5, the combination of Dorum and Fowe teaches the system of claim 4. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry further comprises converting the vehicle telemetry to normal vectors representing vehicle paths (col 22 ln 25-28, col 23 ln 36-52). 

As to claim 6, the combination of Dorum and Fowe teaches the system of claim 1. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry comprises identifying trajectories that originate from each of the established lanes entering the road section, analyzing the trajectories across the road section, and selecting a most common trajectory that originates from each of the established lanes as an inferred lane for the road section (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10). 

As to claim 7, the combination of Dorum and Fowe teaches the system of claim 1. 
	Dorum further discloses wherein the computerized remote server device is further operable to identify the road section as a road section including insufficient lane markings to determine the established lanes (col 20 ln 53-56 - "Lane markings such as lane lines may be [...] derived (when lane count is greater than one) by identifying the location of the troughs between the statistically significant peaks"). 

As to claim 8, the combination of Dorum and Fowe teaches the system of claim 1. 
	Dorum further discloses wherein the computerized remote server device is further operable to identify the road section as a road section including obscured lane markings (col 20 ln 53-56). 

As to claim 9, the combination of Dorum and Fowe teaches the system of claim 1. 
	Dorum further discloses the system further comprising a vehicle navigating across the road section based upon one of the unified lane geometries (Fig 1, col 12 ln 5-7 - "the lane-level geometry traffic information/data may be used to perform lane-level navigation, route planning, autonomous or semi-autonomous vehicle control, and/or the like"). 

As to claim 10, the combination of Dorum and Fowe teaches the system of claim 1. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry comprises adjusting a lane boundary for one of the inferred lanes based upon a lane boundary for a second of the inferred lanes (col 20 ln 23-25 - "Constraints may include a peak lane separation (or minimum separation) since lane center separation distances are typically constrained by road design rules"). 

As to claim 11, Dorum discloses a system for generating inferred lanes for a road section, comprising: 
	a vehicle comprising a computerized navigation control module (Fig 1, col 22 ln 42-45 - "probe apparatus 20 (e.g., corresponding to a vehicle 5 that is approaching the road segment, expected to travel along the road segment on a current trip or an expected trip, currently travelling along the road segment, and/or the like)") operable to: 
	generate vehicle telemetry for the vehicle (col 12 ln 8-10); and 
	transmit the vehicle telemetry over a communications network (col 12 ln 8-10); 
	a computerized remote server device (Fig 1, col 24 ln 25-32) operable to: 
	receive through the communications network sensor data describing lane markings upon roads bordering the road section (col 13 ln 14-18, col 13 ln 38-41); 
	receive through the communications network vehicle telemetry generated by a plurality of vehicles traversing the road section (col 12 ln 8-10); 
	generate inferred lanes for the road section based upon the vehicle telemetry (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10); 
	match the inferred lanes to the established lanes to generate a unified lane geometry (col 20 ln 46-57); and 
	transmit through the communications network the unified lane geometry to the vehicle (col 22 ln 25-28, col 23 ln 36-52); and 
	wherein the computerized navigation control module is further operable to: 
	receive the unified lane geometry (col 12 ln 5-7); and 
	navigate the vehicle across the road section based upon unified lane geometry (col 12 ln 5-7). 
	Fowe teaches the limitations not expressly disclosed by Dorum, namely: 
	determine established lanes upon roads bordering the road section based upon the sensor data (Fig 2, col 13 ln 24-26). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 12, the combination of Dorum and Fowe teaches the system of claim 11. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry comprises aggregating the vehicle telemetry, normalizing the vehicle telemetry, and denoising the vehicle telemetry (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10). 

As to claim 13, the combination of Dorum and Fowe teaches the system of claim 12. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry further comprises converting the vehicle telemetry to normal vectors representing vehicle paths (col 22 ln 25-28, col 23 ln 36-52). 

As to claim 14, the combination of Dorum and Fowe teaches the system of claim 11. 
	Dorum further discloses wherein generating the inferred lanes for the road section based upon the vehicle telemetry comprises identifying trajectories that originate from each of the established lanes entering the road section, analyzing the trajectories across the road section, and selecting a most common trajectory that originates from each of the established lanes as an inferred lane for the road section (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10). 

As to claim 15, Dorum discloses a system for generating inferred lanes for a road section, comprising: 
	a computerized remote server device (Fig 1, col 24 ln 25-32) operable to: 
	receive through a communications network sensor data describing lane markings upon roads bordering the road section (col 13 ln 14-18, col 13 ln 38-41); 
	receive through the communications network vehicle telemetry generated by a plurality of vehicles traversing the road section (col 12 ln 8-10); 
	generate inferred lanes for the road section based upon the vehicle telemetry (col 14 ln 22-24, col 19 ln 47-48, col 20 ln 8-10); 
	match the inferred lanes to the established lanes to generate unified lane geometries (col 20 ln 46-57); and 
	transmit the unified lane geometries over the communications network (col 22 ln 25-28, col 23 ln 36-52); and 
	a remote computing platform (col 12 ln 61-63 - "the probe apparatus 20 may be a smartphone, tablet, personal digital assistant (PDA), and/or other mobile computing device",col 13 ln 58-60 - "The computing entity 35 may comprise similar elements to the apparatus 10 and/or the probe apparatus 20", col 22 ln 25-28, col 24 ln 25-32) operable to: 
	receive the unified lane geometries (col 12 ln 5-7); and 
	provide navigation guidance based upon the unified lane geometries (col 12 ln 5-7). 
	Fowe teaches the limitations not expressly disclosed by Dorum, namely: 
	determine established lanes upon roads bordering the road section based upon the sensor data (Fig 2, col 13 ln 24-26). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 16, the combination of Dorum and Fowe teaches the system of claim 15. 
	Dorum further discloses wherein the remote computing platform comprises a smart phone (col 12 ln 61-63). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Fowe and US 2020/0406754 A1 (Kassner et al., hereinafter "Kassner"). 

As to claim 17, the combination of Dorum and Fowe teaches the system of claim 15. 
	Kassner teaches the limitations not expressly further taught by the combination of Dorum and Fowe, namely: 
	wherein the remote computing platform comprises a virtual reality device (Fig 6, para [0035] - "In a first step 10, a maneuver planner determines a target maneuver for the motor vehicle. A location for the target maneuver is then determined in step 11. A graphics generator generates a target maneuver marking for display by the augmented reality display device based on this information in step 12", para [0046] - "the target maneuver marking 71 is supplemented with additional navigation information 72 [...] The pathway can be indicated by dots that either lie on the road or float above it"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Dorum and Kassner, because each relates to systems for providing route guidance. The combination would yield predictable results according to the teachings of Kassner by providing an additional means of displaying route guidance. 

As to claim 18, the combination of Dorum and Fowe teaches the system of claim 15. 
	Kassner teaches the limitations not expressly further taught by the combination of Dorum and Fowe, namely: 
	wherein the remote computing platform comprises an augmented reality device (Fig 6, para [0035], para [0046]). 
	See claim 17 for a statement of an obviousness rationale. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Fowe and US 9,969,325 B2 (Lection et al., hereinafter "Lection"). 

As to claim 19, the combination of Dorum and Fowe teaches the system of claim 15. 
	Lection teaches the limitations not expressly further taught by the combination of Dorum and Fowe, namely: 
	wherein the remote computing platform comprises an infrastructure device (col 4 ln 60-61 - "the projector 104 may include any communication device known in the art", col 6 ln 48-49 - "the one or more vehicles and the one or more stationary devices may coordinate to project a continuous curved line as the one or more vehicles travel through the intersection"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Dorum and Lection, because each relates to systems for providing lane boundary information to a vehicle. The combination would yield predictable results according to the teachings of Lection by adding a means for lane information to be displayed outside of a vehicle. 

As to claim 20, the combination of Dorum, Fowe, and Lection teaches the system of claim 19. 
	Lection further teaches wherein providing navigation guidance based upon the unified lane geometries comprises projecting graphics upon the road section (Fig 2B, col 6 ln 48-49).
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for gathering or displaying lane position information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669